DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/07/2022.	
3.	Claims 1-16 are pending. Claims 1-16 are under examination on the merits. Claims 11, 13 are amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive, thus claims 1-16 stand rejected as set forth in Office action dated 10/07/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tae Jin Choi (KR 2018-0007097 A, machine translation, hereinafter “”097”). 
	
	Regarding claims 1-5, 9-11: “097 teaches a compound represented by the formula in an organic material layer (Page 3/43, Claim 2), wherein the core structure is benzothiadiazole, and 
 the A ring is carbazole structure (Page 6/43, Claim 8). The compound is different from the instant claim which comprises an aryl amine group.  

    PNG
    media_image1.png
    84
    129
    media_image1.png
    Greyscale

	However, “097 teaches that in the general formula as set forth, L1 is a direct bond, and an arylamine group substituted with aryl group selected as R1 moiety (Page 3/43, Claim 2; Page 6/43, Claim 8).     

    PNG
    media_image2.png
    87
    180
    media_image2.png
    Greyscale

Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

Regarding claim 12: “097 teaches a compound represented by the formula 1 is represented by formula 2 or 3 (Page 4/43, Claim 4).  

8.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/122117 A1, equivalent to US Pub. No. 2017/0349822 A1, hereinafter “”822”) in view of Tae Jin Choi (KR 2018-0007097 A, machine translation, hereinafter “”097”). 

	Regarding claims 1-6, 9-12: “822 teaches a color conversion film (Page 1, [0002]; Page 27, [0133]) comprising: a resin matrix and at least one of the compounds represented by 
	However, “097 teaches a compound having the core structure as benzothiadiazole, and 
 the A ring is carbazole structure (Page 6/43, Claim 8), and the compound represented by the general formula as set forth, L1 is a direct bond, and an arylamine group substituted with aryl group selected as R1 moiety,  (Page 3/43, Claim 2; Page 6/43, Claim 8) in an organic material layer with benefit of providing a compound capable of improving the efficiency, life, and stability of an organic electroluminescent device and an organic electroluminescent device (Page 9/43, [0009]). 
In an analogous art of the color conversion film for the display device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the compound of “822, so as to include nitrogen-containing cyclic compound as taught by ”097 and would have been motivated to do so with reasonable expectation that this would result in providing a compound capable of improving the efficiency, life, and stability of an organic electroluminescent device and an organic electroluminescent device as suggested by ”097 (Page 9/43, [0009]). 

	Regarding claim 7: “822 teaches a backlight unit comprising the color conversion film (Page 1, [0006]; Page 1, [0015]).

Regarding claim 8: “822 teaches a display device comprising the backlight unit (Page 1, [0006]; Page 1, [0016]).

Regarding claim 13: “822 teaches the color conversion film (Page 27, [0133]) comprising the compound of Formula 1 in a range of 0.001 wt% to 15 wt% (Page 27, [0134]). 

Regarding claim 14: “822 teaches the color conversion film (Page 27, [0133]), wherein the compound is at least one of the compounds (Page 27, [0135]).  

Regarding claim 15: “822 teaches the color conversion film (Page 27, [0133]), wherein the resin matrix is a thermoplastic polymer or a thermosetting polymer (Page 27, [0138]). 

Regarding claim 16: “822 teaches the color conversion film (Page 27, [0133]), further comprising light diffusion particles selected from the group consisting of TiO2, silica, borosilicate, alumina and sapphire (Page 27, [0140]). 

Response to Arguments
9.	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that Choi “097 fails to provide sufficient guidance that would have motivated a skilled artisan to link the benzothiadiazole through the amine group of the arylamine group.
The Examiner respectfully disagrees. “097 teaches a compound represented by the formula in an organic material layer (Page 3/43, Claim 2), wherein the core structure is benzothiadiazole, and the A ring is carbazole structure (Page 6/43, Claim 8). “097 teaches that in the general formula as set forth, L1 is a direct bond, and an arylamine group substituted with aryl group selected as R1 moiety (Page 3/43, Claim 2; Page 6/43, Claim 8). “097 provides sufficient guidance that would have motivated a skilled artisan to link the benzothiadiazole through the amine group of the arylamine group. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

In response to the Applicant’s argument that the exemplary embodiments taught in Choi “097 do not provide any support for the Office’s assertion that a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art. As cited by the Office
The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “097 teaches a compound represented by the formula in an organic material layer (Page 3/43, Claim 2), wherein the core structure is benzothiadiazole, and the A ring is carbazole structure (Page 6/43, Claim 8). “097 teaches that in the general formula as set forth, L1 is a direct bond, and an arylamine group substituted with aryl group selected as R1 moiety (Page 3/43, Claim 2; Page 6/43, Claim 8). “097 provides sufficient guidance that would have motivated a skilled artisan to link the benzothiadiazole through the amine group of the arylamine group.
a prima facie case of obviousness had been established — which for the reasons discussed above, it has not — the Lee Declaration under 37 CFR 1.132 filed 02/07/2022 demonstrates unexpected advantages of the claimed invention as a whole, including longer emission wavelength and improved quantum efficiency, which successfully rebuts a prima facie case of obviousness.
	The Examiner respectfully disagrees. Examiner agrees that Applicant’s proffered evidence of Tables A & B of declaration under 37 CFR 1.132 is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). It is noted that evidence of the comparative Example 2 of Table (B) of declaration under 37 CFR 1.132 represents only one species of  compound 13 having R1 ae phenyl group with A as carbazole structure which is Z is diphenyl In re Shokal 113 USPQ 283 (CCPA 1957). On the other hand the showing of unexpected results does not have to cover every species within the sub-genus. Only a "representative" number need be shown. Ex parte Winters 11 USPQ 2d 1387, 1388 (BPAI 1~89). Thus the compound 13 alone is not commensurate in scope with the protection sought by claim 1. It is further noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected or whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior such as the surface modification of the core-shell type of quantum dots. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/23/2022